UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6575



OMORO RAGLAND,

                                              Plaintiff - Appellant,

          versus


H. R. POWELL; W. W. PIXLEY; W. F. SEAL; W.
THORNE; R. M. HEDGEPETH; LIEUTENANT BARNES;
LIEUTENANT SMITH; CORRECTIONAL OFFICER BOONE;
CORRECTIONAL OFFICER PRYOR; MS. TANN; RONALD
J. ANGELONE; GENE JOHNSON; R. FLEMING; J. LEE;
D. HAMMOND; R. A. YOUNG; L. W. JARVIS; F.
LOCKHART; K. A. POLINSKY; V. J. BANDY; GERALD
K. WASHINGTON; B. BOOKER; LIEUTENANT EDMONDS;
MS. HARRISON; L. W. HUFFMAN; J. BOONE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:02-cv-00786-jct)


Submitted: July 25, 2006                      Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Omoro Ragland, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Joel Christopher Hoppe, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Omoro Ragland appeals from the district court’s order

granting summary judgment to the Defendants in his 42 U.S.C. § 1983

(2000) action challenging, among other things, the validity and

enforcement of the prison’s grooming policy.        We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court. Ragland v. Powell, No.

7:02-cv-00786-jct (W.D. Va. filed Mar. 14 & entered Mar. 15, 2006).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -